Gilbert, J.
All sureties, other than guarantee and surety companies, on a sheriff’s bond “must be permanent residents of the State, and two also of the county, and freeholders thereof.” Civil Code' (1910), § 281. A petition for mandamus to require the ordinary to approve the bond of a sheriff, whieh does not allege these requirements, is fatally defective; and where the court tried the case on such petition and the answer, without evidence, a rule absolute could not lawfully be ordered. The court did not err in refusing a mandamus absolute.

Judgment affirmed.


All the Justices concur.